Citation Nr: 1013259	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  04-42 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for an ovarian cyst.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression and anxiety.

3.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.

4.  Entitlement to service connection for frostbite.

5.  Entitlement to service connection for arthritis, to 
include as secondary to frostbite.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to 
February 1986 and from September 1988 to October 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from May 2003 and February 2007 rating decisions 
of the Huntington, West Virginia Department of Veterans' 
Affairs (VA) Regional Office (RO).

This case was previously remanded by the Board in March 2008 
for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist 
the Veteran in developing evidence pertinent to her claims 
for service connection for an ovarian cyst, an acquired 
psychiatric disorder, to include depression and anxiety, 
degenerative joint disease of the lumbar spine, frostbite 
and arthritis, to include as secondary to frostbite.  38 
U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  

In a February 2008 VA Form 9, the Veteran reported that she 
wanted to attend a hearing before a Veterans Law Judge of 
the Board at the RO.  A hearing was not scheduled.  In March 
2008, the Board remanded this case for additional 
development, to include scheduling the Veteran for a hearing 
before a Veterans Law Judge at the local RO (i.e., Travel 
Board hearing) in accordance with applicable procedures.  
However, the information of record indicates that no further 
action was taken on this matter following the March 2008 
Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Moreover, in a March 2010 Informal Hearing 
Presentation, the Veteran's representative further notes 
that the Veteran's prior request for a Travel Board hearing 
has not been withdrawn and thus maintains that a remand is 
warranted.  Accordingly, upon remand, the RO should arrange 
for a Travel Board hearing to be scheduled before a 
Veterans' Law Judge sitting at the RO.  Notice of the 
scheduled hearing should then be sent to the Veteran's 
latest address of record.  

To ensure due process of law and proper compliance with the 
Board's March 2008 remand instructions, the case is REMANDED 
for the following action:

The RO should schedule the Veteran for a 
hearing before a Veterans Law Judge of the 
Board sitting at the RO.  In doing so, the 
RO should advise the Veteran, at her 
latest address of record, of the hearing 
location, date and time.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


